Citation Nr: 1623763	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-16 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected status post right knee dislocation with tricompartmental osteoarthritis.
 
2.  Entitlement to an increased rating in excess of 10 percent for service-connected status post left knee dislocation with tricompartmental osteoarthritis.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected right knee instability.
 
4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 1998.

These matters comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA).  In May 2008, the Regional Office (RO) in Huntington, West Virginia, denied the Veteran's claims for increased ratings in excess of 10 percent for his right knee, and left knee, respectively. 

The Veteran appealed, and in May 2013, the Board granted the claims, to the extent that it increased Veteran's combined rating to 20 percent for each knee.  Specifically, the Board granted separate 10 percent rating for right knee instability, and for left knee instability.  

In May 2013, the Appeals Management Center (AMC) effectuated the Board's decision which granted service connection for bilateral knee instability, and assigned a separate 10 percent rating for right knee instability, and a separate 10 percent evaluation for left knee instability; the AMC assigned an effective date of September 26, 2007 for each instability rating.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2014, the Court issued a Joint Motion for Remand (JMR) vacating and remanding the Board's May 2013 decision.  In the JMR, the parties agreed that the JMR would not disturb the Board's assignment of a combined 20 percent rating for each knee. 

In December 2014, and September 2015, the Board remanded the claims for additional development.

In September 2009, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO); a transcript of that hearing is of record.

Jurisdiction over the Veteran's claims file has been transferred to the RO in Louisville, Kentucky.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's service-connected status post right knee dislocation with tricompartmental osteoarthritis, is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, extension limited to 15 degrees; or ankylosis, a malunion of the tibia and fibula, or dislocation.  

2.  The Veteran's service-connected right knee instability is not shown to have been productive of more than slight recurrent subluxation or lateral instability.  

3.  The Veteran's service-connected status post left knee dislocation with tricompartmental osteoarthritis is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion limited to 30 degrees, extension limited to 15 degrees; or ankylosis, a malunion of the tibia and fibula, or dislocation.    

4.  The Veteran's service-connected left knee instability is not shown to have been productive of more than slight recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected status post right knee dislocation with tricompartmental osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for a rating in excess of 10 percent for service-connected status post left knee dislocation with tricompartmental osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2105); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased ratings for his service-connected bilateral status post knee dislocation with tricompartmental osteoarthritis, with each knee currently assigned a separate 10 percent rating, and initial evaluations in excess of 10 percent for his service-connected bilateral knee instability (with each knee currently assigned a separate 10 percent rating for instability).  During his hearing, held in September 2009, he testified that he has symptoms that include daily stiffness, and that he took Vicodin daily.  He testified that his pain became so great that he was incapacitated about every other day.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

With regard to the claims for initial evaluations in excess of 10 percent for bilateral knee instability, the Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Bilateral Status Post Knee Dislocation with Tricompartmental Osteoarthritis

The Board must consider the possibility of a higher rating under all potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee, a 20 percent rating will be assigned for flexion limited to 30 degrees or extension limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. 

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling. 

Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for either the right knee, or the left knee.  The recorded ranges of motion for the right knee, and the left knee, do not show that the Veteran has ever been found to have flexion limited to 30 degrees or extension limited to 15 degrees.  The only recorded ranges of motion are as follows: the Veteran's right knee, and left knee, each had extension to 5 degrees, and flexion to 80 degrees (October 2009 VA joints examination report); the right knee had extension to 0 degrees, and flexion to 90 degrees, and the left knee had extension to 0 degrees, and flexion to 95 degrees (April 2011 VA examination report); the right knee, and the left knee, each had extension to 0 degrees, and flexion to 120 degrees (March 2015 VA disability benefits questionnaire (DBQ); the right knee had extension to 0 degrees, and flexion to 125 degrees, and the left knee had extension to 0 degrees, and flexion to 115 degrees (April 2015 VA DBQ).  Accordingly, even with consideration of pain and the Veteran's statements, the Board finds that the criteria for a rating in excess of 10 percent under DC's 5260, and 5261 are not shown to have been met, and that an increased rating under either of these diagnostic codes is not warranted.

The Board notes that there is no evidence of a history of meniscal (semilunar) cartilage condition.  Therefore, a separate rating under DC 5258 or 5259 is not warranted.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40  and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

Overall, VA progress notes contain little in the way of relevant findings.  To the extent that the Veteran has asserted requiring emergent treatment for knee symptoms, discussed infra, a July 2010 report notes that the Veteran sought treatment for complaints of dizziness and headache following an MVA (motor vehicle accident) about 2 days before.  The report notes that he did not have knee pain, and that his gait was normal.  

Further, an August 2013 report shows that he complained of skin symptoms, and that, "he has been recently working in the yard."  A February 2014 report notes that the Veteran works at a VA regional office, and that his hobbies and leisure activities include exercise.  Overall, the Board finds that a detail review of the treatment records, overall, provide some evidence against the Veteran's claims. 

The October 2009 VA examination report shows the following: the Veteran complained of bilateral knee pain, worse on the right side, with progressively worsening symptoms.  He reported experiencing pain, painful motion, stiffness, weakness, decreased speed of motion in his knees, flare-ups precipitated by prolonged standing, walking, sitting, and driving, and occasional swelling that was worse on the right side.  He reported using knee bands and Ibuprofen.  There was no relevant post-service history of hospitalization or surgery.  There was no evidence of abnormal weight-bearing.  There was no meniscus abnormality.  There was a history of bilateral patellar dislocation, and there was bilateral patellar abnormality.  There was bilateral grinding and loss of motion.  There was moderate bilateral weakness.  There was objective evidence of pain with active motion, and following repetitive motion.  There was no joint ankylosis.  An August 2008 MRI (magnetic resonance imaging)  study for the right knee was noted to contain an impression noting lateral patellar subluxation, patellar ligamentous thickening and edema, suggestive of lateral femoral condyle friction syndrome, lateral trochlea and anteromedial articular cartilage loss, manifestation of degenerative joint disease, and an ossicle along the inferior patellar ligament approximately 1.6 centimeters (cm.) x 1.2 cm, probably a manifestation of old trauma near the tibial plateau.  A January 2009 X-ray was noted to contain an impression of mild degenerative disease of the bilateral knees, with no acute pathological process.  

The Veteran reported that he was a VA contractor, with one to two years of full-time employment, and less than one week lost during the last 12 months due to his knee symptoms.  

The diagnoses note a history of bilateral patellar dislocation, right side more painful than the left.  There were significant effects on occupation due to pain, which resulted in the Veteran being assigned different duties.  Effects on usual daily activities for both knees were "none" (feeding, bathing, dressing, toileting, grooming), "moderate" (chores, shopping, traveling), and "severe" (exercise, sports, recreation, and driving).
  
The April 2011 VA examination report notes the following: the Veteran complained of progressively worsening symptoms, with use of bilateral knee braces, and Motrin prn (as occasion requires).  The Veteran complained of symptoms that included pain, instability, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation several times a year, but less than monthly, locking episodes once or twice a year.  His condition did not affect the motion of his joints.  He denied deformity, effusions and flare-ups.  There were no incapacitating episodes of arthritis.  He intermittently, but frequently, used a cane and brace.  He said that he was able to stand for 15 to 30 minutes, but could not walk more than a few yards.  On examination, gait was antalgic.  There was no other evidence of abnormal weight-bearing.  Both of the knees had edema, tenderness, pain at rest, abnormal motion, and grinding, and patellar abnormality, with a history of dislocation.  There was no instability, meniscal abnormality, or abnormal tendons or bursae.  There was objective evidence of pain with active motion, bilaterally.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  

The Veteran's usual occupation was veteran service officer, full-time, two to five years, with four weeks' time lost from work in the last 12 months due to his foot and knee symptoms, to include time off for doctor appointments.  

The diagnosis was status post bilateral knee dislocations, with bilateral mild degenerative arthritis.  There were associated bilateral knee dislocations.  There were significant occupational effects, listed as decreased concentration, decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness, fatigue, and pain.  The effects on daily activities were "none" (feeding, bathing, dressing, toileting, and grooming), "moderate" (chores), "severe" (shopping, exercise, recreation, and traveling), and "prevents" (sports).  

The March 2015 VA DBQ shows the following: the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed, along with his claims file.  The diagnosis was bilateral degenerative arthritis.  The Veteran complained of pain aggravated by prolonged sitting, running, exercise, walking, and bending.  His current treatment includes Advil and muscle relaxers, and topical pain medication.  He uses braces.  He denied flare-ups, and functional loss or functional impairment of either knee.  There was no evidence of pain on weight bearing.  There was localized tenderness or pain on palpation at the middle aspect of the knees, due to arthritis.  There was no additional functional loss on repetitive use after three repetitions.  Strength on flexion and extension was 5/5, bilaterally.  

The examiner could not state whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time without resort to mere speculation, explaining that an opinion could not be provided as such a determination could not be made with one medical appointment, never seeing the Veteran with an actual flare.  It would be mere speculation to determine the potential amount of range of motion loss without seeing the Veteran during an actual flare.  There was no muscle atrophy, or ankylosis.  There was slight bilateral recurrent subluxation.  There was no lateral, anterior, posterior, medial, or lateral instability, bilaterally.  There was no recurrent effusion.  There is no history of meniscal (semilunar) cartilage condition.  The Veteran regularly used braces, and occasionally used crutches or a cane.  Imaging studies have shown bilateral degenerative or traumatic arthritis.  The Veteran's ability to perform any type of occupational task were impacted, specifically, while his condition would not present any impairment for a sedentary job, it would present a mild impairment for a more physical job, with difficulties with activities that involved prolonged standing, walking, running, jumping, bending, squatting, and climbing.  An associated X-ray was noted to contain an impression of stable mild degenerative changes, most pronounced at the left patella, question of an old injury, and small loose bodies at the posterior left knee joint were suggested.

The April 2015 VA DBQ shows the following: the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed, along with his claims file.  The diagnosis was bilateral knee joint osteoarthritis.  The Veteran reported that he used four pain medications for his knees.  He specifically mentioned using an analgesic cream, Etodolac, Ibuprofen.  He stated he had just completed his first session of physical therapy.  He reported having daily bilateral knee pain, with two flare-ups per month that lasted three to four days.  He said that he had required emergent treatment three times in the past year.  He asserted that he could not stand still for more than 20 to 30 minutes, or sit for more than 11/2 to 2 hours.  He said he could walk 1/2 mile before his pain increased.  The Veteran asserted that he regularly used braces (bilaterally) and a cane, and occasionally used crutches. On examination, no pain was noted, although both of his patellas were tender to palpation.  There was no pain on weightbearing.  Strength on flexion and extension was 5/5, bilaterally.  There was no muscle atrophy, or ankylosis.  There was a history of slight recurrent subluxation, bilaterally, and slight recurrent patellar dislocation, bilaterally.  There is no history of a meniscus (semilunar cartilage) condition.  There was no lateral instability in either knee.  There was no anterior instability, posterior instability, medial instability, or lateral instability, bilaterally.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  

An April 2015 X-ray was noted to show some degree of patella alta, and old appearing bone fragment at the insertion of the right patellar tendon, and a questionable small loose bone fragment posterior to the left knee joint.  The X-ray did not show arthritis was not shown, however, the examiner stated that the examination was consistent with mild osteoarthritis in both knees.  The Veteran was able to perform repetitive use testing with at least three repetitions, bilaterally, with no functional loss or range of motion after three repetitions, bilaterally.  For both knees, the examiner was unable to say without resort to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time.  The examiner essentially explained that any additional limitations could not be expressed in terms of additional loss of range of motion because they had not been observed, and therefore could not be provided with a reasonable degree of medical certainty.  The examination was neither medically consistent nor inconsistent with the Veteran's descriptions of functional loss with repetitive use over time.  The Veteran's ability to perform occupational tasks was impacted to the extent that the Veteran reported that he would not be able to perform a job that requires a lot of standing and walking, such as a security job, policeman, or fireman.  He also would have trouble if he needed to climb ladders or squat.  

In a June 2015, statement, the Veteran argued that both his 2015 VA examinations were inadequate, in part because they contained inconsistent findings as to whether or not he complained of flare-ups, or had functional loss.

In September 2015, the Board remanded the claims and directed, inter alia, that the April 2015 examiner indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee or left knee due to pain and/or other symptoms during flare-ups and/or repeated use, to the extent possible, and that the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

In an addendum opinion, dated in November 2015, the April 2015 VA examiner stated:

While review of his records shows the veteran was seen for various medical conditions in the VA ER (emergency room), no evidence was found documenting evaluation & treatment during a flareup of his knee condition.  He was seen in the ER on 7/27/2010 post MVA 2 days prior, having dizziness, but no complaints of knee pain were found & the knee exam was normal.

Pain, weakness, fatigability or incoordination could significantly limit functional ability during flare ups or during repeated use.  Any additional limitations due to pain, weakness, fatigability or incoordination cannot be expressed in additional ROM lost because I have not witnessed any episodes of flare-ups or repetitive use over time. Therefore, it is not possible to render an opinion with a reasonable degree of medical certainty without resorting to mere speculation.

Here, even considering the findings as to the onset of pain, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 and 5261.  See Powell v. West, 13 Vet. App. 31, 34 (1999) (painful motion should be considered to be limited motion, even though a range of motion may be possible beyond the point when pain sets in).  The evidence shows that his has repeatedly been found to have 5/5 strength on flexion and extension, bilaterally, and that he does not have muscle atrophy, or ankylosis.  There is a history of slight recurrent subluxation, bilaterally, and slight recurrent patellar dislocation, bilaterally.  X-rays have shown no more than mild degenerative disease of the bilateral knees, with the most recent X-ray not showing arthritis.  The Veteran has been shown to be able to perform repetitive use testing, bilaterally, with no subsequent functional loss or loss of range of motion, bilaterally.  

To the extent that the March 2015 and April 2015 VA examination reports (and the November 2015 addendum) show that the examiners reported that it could not be stated whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over time without resort to mere speculation, this does not rise to the level of equipoise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (noting, in the context of an increased rating claim, that if the level of the appellant's disability . . . cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise and a staged rating is not appropriate); see also 38 C.F.R. § 3.102 (2015) (noting that the Board may not award benefits when the award would be based upon pure speculation).  

The examination reports, and the November 2015 addendum, also show that the examiners provided sufficient rationales for their inability to provide a conclusion on this issue.  Jones v. Shinseki, 23 Vet. App. 383 (2010).  Given the foregoing evidence, even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee, or the left knee, are considered together with the evidence of functional loss due to knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee, or the left knee, more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, notwithstanding finding of bilateral extension to 5 degrees in October 2009, the ranges of motion in the right knee, and the left knee, do not meet the criteria for even a 0 percent rating under DCs 5260 and 5261, i.e., flexion limited to 60 degrees or extension limited to 5 degrees.  

In this regard, given the subsequent findings of full extension, bilaterally, the October 2009 findings are insufficient to show increased disablement which can be "factually ascertained with a degree of certainty."  See e.g., VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  A separate rating for limitation of knee motion is therefore not warranted.

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

Bilateral Knee Instability

In a May 2013 rating decision, the RO granted service connection for right knee instability, and left knee instability, with each knee assigned a separate 10 percent evaluation.  For both knees, the effective date assigned was September 26, 2007.  

The VA examination reports/DBQs note a history of no more than slight recurrent subluxation, bilaterally, and no more than slight recurrent patellar dislocation, bilaterally.  Apart from the history of patellar subluxation and dislocation, the October 2009 VA examination report does not note instability.  The April 2011 VA examination report shows that there was no instability.  The March 2015 and April 2015 VA DBQs show that there was no lateral, anterior, posterior, medial, or lateral instability, bilaterally.  

In the Board's judgment, overall, based on a detailed review of both these records and the treatment records, these findings are insufficient to show that the Veteran's right knee, or left knee, is productive of moderate recurrent subluxation or lateral instability, such that an initial evaluation in excess of 10 percent for either knee is warranted under DC 5257.  Given the foregoing, the Board finds that the evidence is insufficient to show moderate recurrent subluxation or lateral instability of the right knee, or the left knee, under DC 5257 and significant evidence against this finding.  

In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).  Accordingly, the Board finds that the criteria for an initial evaluation in excess of 10 percent is warranted under DC 5257 are not shown to have been met for either knee, and that an increased initial evaluation under this diagnostic code is not warranted for either knee.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased rating/increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his right knee, and left knee, symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings or increased initial evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Veteran has inconsistently reported having flare-ups, i.e., he reported having flare-ups in his October 2009 and April 2015 examinations, however, he denied having flare-ups in his April 2011 and March 2015 examinations.  In September 2015, the Board attempted to resolve this issue, and the resulting November 2015 addendum opinion has been discussed, in which his assertions of requiring emergency room treatment for knee symptoms could not be verified.  

Furthermore, during his 2009 hearing, he testified that his pain became so great that he was incapacitated "about every other day," and during his April 2011 VA examination he has claimed that he "could not walk more than a few yards."  However, the aforementioned medical findings do not indicate that his disabilities are productive of such severe symptoms.  See e.g., April 2011 VA examination report (stating that there are no incapacitating episodes of arthritis).  The Board therefore finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assertions as to the severity of his disabilities.  Caluza; Jandreau; see also Madden v. Gober, 125 F.3d 1477   (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In this regard, it is important for the Veteran to understand that not all evidence in this case supports the current evaluations.  Without taken into consideration the Veteran's statements, the current evaluations could not be justified. 

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R.  § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that his disabilities have resulted in any post-service hospitalization or surgery during the time period on appeal.  The Veteran has repeatedly stated that he works full-time, with one week of time lost in the past 12 months due to knee symptoms (in the October 2009 VA examination report) and four weeks' time lost in the past 12 months due to both knee and foot symptoms (in the April 2011 VA examination report).  Again, without taking into consideration these statement it would be difficult to justify the current evaluations based on the objective medical evidence, which has been highly detailed. 

While his disabilities have resulted in some impairment, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Simply stated, if the Veteran did not have a problem with these disabilities, either one or when taken together, there would be no basis for service connection (as there would be no "disability"), or a compensable evaluation, let alone the current evaluations.  The fact that the Veteran is having problems is not, in and of itself, a basis to find extra-schedular evaluation should be addressed or is warranted.  His own statements regarding how these problems impact him would, overall, provide highly probative factual evidence against this claim. 

The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have resulted in marked interference with employment or frequent periods of hospitalization, nor are other "related factors" shown that warrant a referral.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

In deciding the Veteran's claims, the Board has considered the determination in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings/increased initial evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that any of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that increased ratings/increased initial evaluations are warranted.

Finally, although the Veteran has submitted evidence of medical disability, and is presumed to have made claims for the highest evaluations possible, he has not submitted evidence of his unemployability due to the service-connected disabilities in issue.  In this regard, as previously noted, he has reported working full-time throughout the entire appeal period.  Therefore, the Board finds that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims on appeal for increased initial evaluations, where a claim involves an initial increased evaluation, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

With regard to the claims for service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in January 2008, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as February 2016.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded four examinations.  

In September 2015, the Board remand the claims.  The Board directed that any outstanding VA treatment records relevant to the claims be obtained.  This has been done.  The Board further directed that the record be returned to the VA examiner who conducted the April 2015 VA examination for an addendum opinion, and in November 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

A rating in excess of 10 percent for service-connected status post right knee dislocation with tricompartmental osteoarthritis is denied.

An initial evaluation in excess of 10 percent for right knee instability is denied.

A rating in excess of 10 percent for service-connected status post left knee dislocation with tricompartmental osteoarthritis is denied.

An initial evaluation in excess of 10 percent for left knee instability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


